Citation Nr: 0929224	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  04-14 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence, sufficient to reopen a 
claim of service connection for posttraumatic stress disorder 
(PTSD), has been received.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision by which the RO denied 
entitlement to service connection for PTSD.

The RO previously denied service connection for PTSD via a 
December 1991 rating decision that became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).  Since, 
the RO has received additional evidence pertaining to PTSD.  
In its present adjudication, the RO decided the claim of PTSD 
on the merits and failed to specifically apply the new and 
material evidence standard, noting in this regard only that 
the prior denial of service connection was confirmed.  
However, a previously decided claim may not be reopened in 
the absence of new and material evidence.  Barnett v. Brown, 
8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  In 
any event, regardless of RO action, the Board is bound to 
decide the threshold issue of whether the evidence is new and 
material before addressing the merits of a claim.  Id.  

In connection with this appeal, it is noted that the veteran 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge at the RO in January 2005.  Although he 
was notified of the time and date of the hearing by mail sent 
to his last known address, he failed to appear for that 
hearing and neither furnished an explanation for his failure 
to report nor requested a postponement or another hearing.  
Pursuant to 38 C.F.R. § 20.704(d) (2008), when an appellant 
fails to report for a scheduled hearing and has not requested 
a postponement, the case will be processed as though the 
request for a hearing was withdrawn.

In May 2007, the Board remanded this matter to the RO for 
further evidentiary and procedural development.


FINDINGS OF FACT

1.  By December 1991 rating decision, the RO denied the 
Veteran's claim of service connection for PTSD; he was 
provided notice of the denial by latter dated the following 
month, but did not initiate an appeal.  

2.  The evidence received since the December 1991 rating 
decision is not sufficient to establish a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, would result in a different outcome of 
the claim.


CONCLUSIONS OF LAW

1.  The December 1991 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 1103 (2008).

2.  The evidence received since the December 1991 rating 
decision is not new and material, and the claim of 
entitlement to service connection for PTSD is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the Veteran's 
claim, such error was harmless given that the claim is not 
reopened, and hence no rating or effective date will be 
assigned with respect to the claimed condition.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran in September 2008 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial and the claim was readjudicated, followed by 
a supplemental statement of the case sent to the Veteran in 
February 2009.  

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in April 2003 and September 2008 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  No 
medical examination need be provided in new and material 
evidence cases where the claim is not reopened.  Such is the 
case herein.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, service personnel records, and VA medical records.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Discussion

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2008); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b) (West 2002), 38 C.F.R. 3.304(d) and (f), and 
the applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).

In a December 1991 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for PTSD 
on the basis that there was no history of a diagnosis of PTSD 
and that the Veteran's service, consisting of duty as an 
aircraft security guard, taxi operator, and work in the base 
motor pool, reflected no sign of participation in combat.  
The Veteran was provided notice of the decision and of his 
appellate rights in January 1992.  He did not initiate an 
appeal.  Therefore, the December 1991 rating decision became 
final based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103; see also 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2008) (detailing the procedures and 
time limitations for appealing adverse RO determinations to 
the Board).  Nevertheless, a claim will be reopened in the 
event that new and material evidence is presented.  38 
U.S.C.A. § 5108.  Because the December 1991 rating decision 
was the last final disallowance, the Board must review all of 
the evidence submitted since that rating decision to 
determine whether the Veteran's claim of service connection 
should be reopened and re-adjudicated on a de novo basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Board shall reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

38 C.F.R. § 3.156(a) provides as follows:

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2008).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the December 1991 
rating decision consisted of the service treatment records 
including a July 1968 psychiatric evaluation report 
indicating complaints of edginess and a diagnosis of "normal 
male," August 1968 complaints of anxiety, a November 1968 
diagnosis of anxiety, a September 1970 notation that the 
Veteran wished to see a psychiatrist because he wanted to get 
out of service, a September 1970 psychiatric evaluation 
report indicating that there was no psychiatric disease and 
that that the Veteran should return to duty, a recommendation 
that the Veteran be permanently disqualified from service due 
to anxieties, and the November 1970 separation examination 
report reflecting a finding of a passive aggressive 
personality.  The records on file in December 1991 also 
included the Veteran's personnel file that does not contain 
any indicia of combat service and reflects only work in motor 
vehicle operations and a September 1991 VA psychiatric 
examination report containing a diagnosis of alcohol 
dependence in partial remission, polysubstance abuse in 
alleged remission, organic mood disorder, and narcissistic 
and antisocial traits.  

Evidence received subsequent to the December 1991 rating 
decision consists of a March 2001 VA mental disorders 
examination report containing a diagnosis of mild to moderate 
PTSD.  The examination report reveals that the Veteran was 
vague regarding stressful events in service and that he was 
unable to enumerate his alleged PTSD-inducing stressors other 
than stating that he had witnessed killing.  The post 
December 1991 record also includes voluminous VA treatment 
reports detailing problems with alcohol abuse, polysubstance 
abuse, and depression.  VA clinical records dated after the 
March 2001 mental disorders examination contain only 
diagnoses of substance abuse and PTSD by history.  

The Board has reviewed the evidence since the December 1991 
rating decision and has determined that it is "new" in that 
it was not of record before that date.  The aforementioned 
evidence, however, is not "material" because it is not 
probative of the issue at hand, which is whether the Veteran 
actually suffers from PTSD that is related to service.  The 
newly added evidence has only one definitive diagnosis of 
PTSD, which is insufficient for establishing service 
connection for that disability.  Because the new evidence 
does not reflect combat service, the diagnosis of PTSD has to 
be based on a specific verified stressor.  38 C.F.R. § 3.304, 
38 U.S.C.A. § 1154; Doran, supra.  In this case, the 
diagnosis of PTSD is based on unverified assertions by the 
Veteran who maintained that he witnessed killing.  The 
examiner herself indicated that the Veteran was vague 
regarding his alleged stressors, and his reported 
observations of killing are nonspecific, and thus not 
verifiable.  He provided no dates, details regarding 
circumstances, or information regarding places, names and 
locations.  Because the diagnosis of PTSD is based upon an 
unverified and unverifiable stressor, it is insufficient for 
establishing service connection for PTSD in a noncombat 
Veteran.  Id.  Thus, the Board finds that the aforementioned 
evidence, which contains only one diagnosis of PTSD which, in 
and of itself, is insufficient for the granting of service 
connection for PTSD in the Veteran's case, does not relate to 
unestablished facts necessary to substantiate the Veteran's 
claim of service connection for PTSD.  It does not, 
therefore, present the reasonable possibility of 
substantiating his claim.  38 C.F.R. § 3.156(a).  
Accordingly, the Veteran's claim of service connection for 
PTSD is not reopened.


ORDER

No new and material evidence having been received, the claim 
of service connection for PTSD is not reopened and remains 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


